The opinion of the court was delivered by
Breaux, J.
Plaintiffs sued the husband and wife for seven hundred and forty-one dollars and ninety-six cents and asked for a writ of attachment. They set out that the dation en paiement which they attack was made in fraud of creditors, or, in the alternative, that it is a simulation. The property transferred by this dation consisted of a very limited stock of goods, horses, and other property of little value, and a fractional interest in a gin company. The husband had no other property than that transferred, except some notes and accounts. The indebtedness of the husband for which the dation was made, the parties declare in the deed, was fourteen hundred and fourteen-and 50-100 dollars, which the husband declares was received by him and converted to his use. Plaintiff avers that the husband was insolvent.
The defendant husband seeks to meet the issues tendered by averring in his answer that the dation was made in good faith and for valuable *433consideration. The wile avers that the property became hers for a consideration equal to its value.
The District Court pronounced judgment for plaintiff for its moneyed demand, dissolved the attachment which had been issued, and, as relates to the defendant’s wife, rejected her reconventional demand. Plaintiff appeals.
Motion to Dismiss.
Defendants contend that this court isl without jurisdiction,- ratione materiae.
Without recounting the facts at any length, we think it sufficient to state that if the action is revocatory, this court is without jurisdiction. This, we take it, is conceded by counsel for plaintiffs, who urge that this court should entertain jurisdiction in so far as plaintiff seeks to set aside the dation en paiement, on the ground that the 'husband is not indebted to the wife and the pretended consideration is fictitious.
The District Court passed upon these issues, and decided that the dation was neither fraudulent nor simulated. We, therefore, will review the issues of simulation vel non and will not pass on the question as to the asserted attempt to defraud. The different amounts to be considered in determining whether or not the dation en paiement is simulated or not, bring the case within this court’s jurisdiction.